Exhibit 10.2

 

 

SECURITY AGREEMENT

dated as of

June 7, 2013

among

HAWK ACQUISITION INTERMEDIATE CORPORATION II,

and

CERTAIN OF ITS SUBSIDIARIES

collectively, as the Initial Grantors,

and

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE   ARTICLE I    Definitions   

SECTION 1.01

  Credit Agreement      1   

SECTION 1.02

  Other Defined Terms      1    ARTICLE II    Pledge of Securities   

SECTION 2.01

  Pledge      3   

SECTION 2.02

  Delivery of the Pledged Collateral      4   

SECTION 2.03

  Representations, Warranties and Covenants      5   

SECTION 2.04

  Certification of Limited Liability Company and Limited Partnership Interests
     6   

SECTION 2.05

  Registration in Nominee Name; Denominations      6   

SECTION 2.06

  Voting Rights; Dividends and Interest      6   

SECTION 2.07

  Uncertificated Securities      8    ARTICLE III    Security Interests in
Personal Property   

SECTION 3.01

  Security Interest      8   

SECTION 3.02

  Representations and Warranties      10   

SECTION 3.03

  Covenants      12   

SECTION 3.04

  Other Actions      14    ARTICLE IV    Remedies   

SECTION 4.01

  Remedies upon Default      15   

SECTION 4.02

  Application of Proceeds      17   

SECTION 4.03

  Grant of Intellectual Property License      17    ARTICLE V    Subrogation and
Subordination   

SECTION 5.01

  Contribution and Subrogation      18   

SECTION 5.02

  Subordination      18   

 

-i-



--------------------------------------------------------------------------------

ARTICLE VI    Miscellaneous   

SECTION 6.01

   Notices      18   

SECTION 6.02

   Waivers; Amendment      19   

SECTION 6.03

   Collateral Agent’s Fees and Expenses; Indemnification      19   

SECTION 6.04

   Successors and Assigns      20   

SECTION 6.05

   Survival of Agreement      20   

SECTION 6.06

   Counterparts; Effectiveness; Several Agreement      20   

SECTION 6.07

   Severability      20   

SECTION 6.08

   Right of Set-Off      21   

SECTION 6.09

   Governing Law; Jurisdiction      21   

SECTION 6.10

   WAIVER OF JURY TRIAL      22   

SECTION 6.11

   Headings      22   

SECTION 6.12

   Security Interest Absolute      22   

SECTION 6.13

   Termination or Release      22   

SECTION 6.14

   Additional Grantors      23   

SECTION 6.15

   Collateral Agent Appointed Attorney-in-Fact      23   

SECTION 6.16

   General Authority of the Collateral Agent      24   

SECTION 6.17

   Conflicts; Notes Intercreditor Agreement      24   

Schedules   

SCHEDULE I

   Pledged Equity; Pledged Debt

SCHEDULE II

   Perfection Information

SCHEDULE III

   Intellectual Property Exhibits   

EXHIBIT I

   Form of Security Agreement Supplement

EXHIBIT II

   Form of Short Form Intellectual Property Security Agreement

EXHIBIT III

   Form of Security Agreement Supplement for Intellectual Property

 

-ii-



--------------------------------------------------------------------------------

SECURITY AGREEMENT

SECURITY AGREEMENT dated as of June 7, 2013, among the Persons listed on the
signature pages hereof (collectively, the “Initial Grantors”), certain
subsidiaries of Holdings (as defined below) from time to time party hereto, and
JPMORGAN CHASE BANK, N.A. (“JPMCB”), as Collateral Agent for the Secured
Parties.

Reference is made to that certain Credit Agreement dated as of the date hereof
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among H. J. HEINZ COMPANY,
a Pennsylvania corporation (the “Borrower”), HAWK ACQUISITION SUB, INC., a
Pennsylvania corporation (the “Initial Borrower”), HAWK ACQUISITION INTERMEDIATE
CORPORATION II, a Delaware corporation (“Holdings”), JPMCB, as administrative
agent (in such capacity, and together with its successors and permitted assigns,
the “Administrative Agent”), and collateral agent (in such capacity, and
together with its successors and permitted assigns, the “Collateral Agent”),
each Lender from time to time party thereto and the other parties party thereto.
The Lenders have agreed to extend credit to the Borrower and the Cash Management
Banks and the Hedge Banks may from time to time extend credit to the Borrower
and its Subsidiaries in the form of Cash Management Obligations and the Secured
Hedge Agreements, respectively, subject to the terms and conditions set forth in
the Credit Agreement. The obligations of the Lenders to extend such credit and
of the Cash Management Banks and the Hedge Banks to enter into the Cash
Management Obligations and the Secured Hedge Agreements, respectively, are
conditioned upon, among other things, the execution and delivery of this
Agreement. Holdings and each other Grantor are Affiliates of the Borrower, will
derive substantial benefits from the extension of credit to the Borrower
pursuant to the Credit Agreement and are willing to execute and deliver this
Agreement in order to induce the Lenders to extend such credit and the Cash
Management Banks and the Hedge Banks to enter into the Cash Management
Obligations and the Secured Hedge Agreements, respectively. Accordingly, the
parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Credit Agreement.

(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings specified in the Credit Agreement. All capitalized terms
defined in the New York UCC (as defined herein) and not defined in this
Agreement have the meanings specified therein; the term “instrument” shall have
the meaning specified in Article 9 of the New York UCC.

(b) The rules of construction specified in Article I of the Credit Agreement
also apply to this Agreement.

SECTION 1.02 Other Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Accounts” has the meaning specified in Article 9 of the New York UCC.



--------------------------------------------------------------------------------

“After-Acquired Intellectual Property” has the meaning assigned to such term in
Section 3.03(h)(v).

“Agreement” means this Security Agreement.

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

“Claiming Party” has the meaning assigned to such term in Section 5.01.

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

“Contributing Party” has the meaning assigned to such term in Section 5.01.

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations in the United States Copyright Office, including those listed on
Schedule III.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Excluded Equity” has the meaning assigned to such term in Section 2.01.

“Excluded ITU Application” has the meaning assigned to such term in
Section 3.01(a).

“Excluded Property” has the meaning assigned to such term in Section 3.01(a).

“General Intangibles” has the meaning specified in Article 9 of the New York UCC
and includes corporate or other business records, indemnification claims,
contract rights (including rights under leases, whether entered into as lessor
or lessee, Swap Contracts, licenses, whether entered into as licensor or
licensee and other agreements), goodwill, registrations, franchises, tax refund
claims and any letter of credit, guarantee, claim, security interest or other
security held by or granted to any Grantor, as the case may be, to secure
payment by an Account Debtor of any of the Accounts.

“Grantor” means, collectively, the Initial Grantors and any Person that executes
and delivers a Security Agreement Supplement pursuant to Section 6.14.

“Initial Grantors” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Intellectual Property” means all intellectual property arising under applicable
law now owned or hereafter acquired by any Grantor, including Patents,
Copyrights, Trademarks, trade secrets, proprietary technical and business
information, know-how, show-how and any other proprietary data or information,
the intellectual property rights in software, databases and related
documentation and all improvements to any of the foregoing.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all patents of the United States or the equivalent thereof in any
other country, all registrations thereof, and

 

-2-



--------------------------------------------------------------------------------

all applications for patent of the United States or the equivalent thereof in
any other country, including registrations and pending applications in the
United States Patent and Trademark Office or any similar offices in any other
country, including those listed on Schedule III, and (b) all reissues,
continuations, divisionals, continuations-in-part, or extensions thereof, and
the inventions disclosed or claimed therein.

“Perfection Information” means the schedules and attachments substantially in
the form of Schedule II, completed and supplemented as contemplated thereby and
hereby.

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

“Security Agreement Supplement” means an instrument in the form of Exhibit I
hereto.

“Security Agreement Supplement for Intellectual Property” means an instrument in
the form of Exhibit III hereto.

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, domain names, corporate
names, company names, business names, fictitious business names, trade dress,
logos, other source or business identifiers, now owned or hereafter acquired,
and all registrations and applications filed in connection therewith, including
registrations and applications for registration in the United States Patent and
Trademark Office or any similar offices in any other country, and all renewals
thereof, including those listed on Schedule III, and (b) all goodwill associated
therewith or symbolized thereby.

ARTICLE II

Pledge of Securities

SECTION 2.01 Pledge. As security for the payment or performance, as the case may
be, in full of the Obligations, including the Guaranty, each Grantor hereby
assigns and pledges to the Collateral Agent, its successors and assigns, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and assigns, for the benefit of the Secured Parties, a security
interest in, all of such Grantor’s right, title and interest in, to and under
and whether now or hereafter existing or arising (i) all Equity Interests held
by it in the Borrower and any Wholly-Owned Restricted Subsidiary, including,
without limitation, the Equity Interests listed on Schedule I and any other
Equity Interests in any Wholly-Owned Restricted Subsidiary obtained in the
future by such Grantor and the certificates (if any) representing all such
Equity Interests (collectively, the “Pledged Equity”); provided that the Pledged
Equity shall not include (A) Equity Interests of any Unrestricted Subsidiary or
any Immaterial Subsidiary, (B) Equity Interests of any Subsidiary acquired
pursuant to a Permitted Acquisition financed with Indebtedness incurred pursuant
to Section 7.03(h) of the Credit Agreement if such Equity Interests are pledged
and/or mortgaged as security for such Indebtedness and if and for so long as the
terms of such Indebtedness prohibit the creation of any other Lien on such
Equity Interests, (C) Equity Interests held by it in any

 

-3-



--------------------------------------------------------------------------------

Wholly-Owned Foreign Subsidiary or Domestic Foreign Holding Company (not
otherwise excluded from the Pledged Equity), in excess of 65% of the issued and
outstanding Equity Interests of each such Wholly-Owned Foreign Subsidiary or
Domestic Foreign Holding Company, (D) Equity Interests of any Subsidiary with
respect to which the Administrative Agent and the Borrower have determined in
their reasonable judgment and agreed in writing that the costs of providing a
pledge of such Equity Interests or perfection thereof is excessive in view of
the benefits to be obtained by the Secured Parties therefrom and (E) any Equity
Interests the pledge of which is prohibited by applicable Laws (the Equity
Interests referred to in clauses (A) through (E) above being collectively
referred to as “Excluded Equity”); (ii) (A) the debt securities owned by it
including, without limitation, the debt securities listed opposite the name of
such Grantor on Schedule I, (B) any debt securities obtained in the future by
such Grantor and (C) the promissory notes and any other instruments evidencing
such debt securities (the debt securities referred to in clauses (A), (B) and
(C) of this clause (ii) are collectively referred to as the “Pledged Debt”);
(iii) all other property that may be delivered to and held by the Collateral
Agent in accordance with this Agreement or the other Loan Documents;
(iv) subject to Section 2.06, all payments of principal or interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities referred to in
clauses (i) and (ii) above; (v) subject to Section 2.06, all rights and
privileges of such Grantor with respect to the securities and other property
referred to in clauses (i), (ii) and (iii) above; and (vi) all Proceeds of any
of the foregoing (the items referred to in clauses (i) through (vi) above being
collectively referred to as the “Pledged Collateral”); provided that in no event
shall the Pledged Collateral include any Rollover Notes Restricted Property to
the extent the grant of a security interest therein pursuant to the Collateral
Documents to secure the Obligations and/or the Guarantees would create an
obligation to grant a Lien therein to secure any Rollover Notes.

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, forever, subject, however, to the terms, covenants and
conditions hereinafter set forth.

SECTION 2.02 Delivery of the Pledged Collateral.

(a) Each Grantor agrees promptly (and in any event (i) with respect to Pledged
Securities owned on the Closing Date, within the time period set forth on
Schedule I and (ii) with respect to Pledged Security acquired after the Closing
Date, within 45 days (as such date may be extended by the Collateral Agent in
its sole discretion) of receipt thereof) to deliver or cause to be delivered to
the Collateral Agent, for the benefit of the Secured Parties, any and all
Pledged Securities (other than any uncertificated securities, but only for so
long as such securities remain uncertificated); provided that, in the case of
promissory notes or other instruments evidencing Indebtedness, such Pledged
Securities shall be required to be delivered only to the extent required
pursuant to paragraph (b) of this Section 2.02.

(b) Each Grantor will cause (i) any Indebtedness for borrowed money (other than
intercompany loans referred to in clause (ii) below) having an aggregate
principal amount in excess of $50,000,000 owed to such Grantor by any Person and
(ii) any intercompany loans owed to such Grantor, in each case to be evidenced
by a duly executed promissory note (or pursuant to a global note) that is
pledged and delivered to the Collateral Agent, for the benefit of the Secured
Parties, pursuant to the terms hereof; provided, that (x) any intercompany loan
with a stated principal amount that is equal to or less than $10,000,000 shall
not be required to be evidenced by a promissory note and pledged and delivered
to the Collateral Agent and (y) no intercompany loan with a stated principal
amount that is greater than $10,000,000 shall be required to be evidenced by a
promissory note and pledged and delivered to the Collateral Agent where the
stated principal amount of such intercompany loan, together with the stated
principal amount of all other intercompany loans with a stated principal amount
that is greater than $10,000,000 not evidenced by a promissory note and not
delivered to the Collateral Agent, is less than or equal to $100,000,000 in the
aggregate for all Grantors.

(c) Upon delivery to the Collateral Agent, (i) any Pledged Securities shall be
accompanied by stock powers or note powers, as applicable, duly executed in
blank or other instruments of transfer reasonably satisfactory to the Collateral
Agent and by such other instruments and documents as the Collateral Agent may
reasonably request and (ii) all other property comprising part of the Pledged
Collateral shall be accompanied by proper instruments of assignment duly
executed by the applicable Grantor and such other instruments or documents as
the Collateral Agent may reasonably request. Each delivery of Pledged Securities
shall be accompanied by a schedule describing the securities, which schedule
shall be attached hereto as Schedule I and made a part hereof; provided that
failure to attach any such schedule hereto shall not affect the validity of such
pledge of such Pledged Securities. Each schedule so delivered shall supplement
or otherwise modify, as applicable, any prior schedules so delivered.

 

-4-



--------------------------------------------------------------------------------

SECTION 2.03 Representations, Warranties and Covenants. Each Grantor represents,
warrants and covenants to and with the Collateral Agent, for the benefit of the
Secured Parties, that:

(a) Schedule I correctly sets forth the percentage of the issued and outstanding
units or shares (as applicable) of each class of the Equity Interests of the
issuer thereof represented by the Pledged Equity and includes all Equity
Interests, debt securities and promissory notes required to be pledged hereunder
in order to satisfy the Collateral and Guarantee Requirement;

(b) each Grantor has good and valid rights in and title to the Pledged
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Collateral Agent the
Security Interest in such Pledged Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other Person other than
consent or approval that has been obtained;

(c) the Pledged Equity and Pledged Debt (solely with respect to Pledged Debt
issued by a Person other than a Grantor or a Subsidiary of the Grantors, to the
best of the Grantors’ knowledge) have been duly and validly authorized and
issued by the issuers thereof and (i) in the case of Pledged Equity, are fully
paid and, in the case of Pledged Equity representing corporate interests,
nonassessable and (ii) in the case of Pledged Debt (solely with respect to
Pledged Debt issued by a Person other than a Grantor or a Subsidiary of the
Grantors, to the best of the Grantors’ knowledge), are legal, valid and binding
obligations of the issuers thereof;

(d) except for the security interests granted hereunder, each of the Grantors
(i) is and, subject to any transfers made in compliance with the Credit
Agreement, will continue to be the direct owner, beneficially and of record, of
the Pledged Securities indicated on Schedule I as owned by such Grantors,
(ii) holds the same free and clear of all Liens, other than (A) Liens created by
the Collateral Documents, and (B) Liens expressly permitted under the Loan
Documents, (iii) will make no assignment, pledge, hypothecation or transfer of,
or create or permit to exist any security interest in or other Lien on, the
Pledged Collateral, other than (A) Liens created by the Collateral Documents and
(B) Liens expressly permitted under the Loan Documents, and (iv) will use
commercially reasonable efforts to defend its title or interest thereto or
therein against any and all Liens (other than the Liens permitted pursuant to
this Section 2.03(d)), however arising, of all Persons whomsoever;

(e) except for restrictions and limitations imposed by the Loan Documents, or
securities laws generally and except as described in the Perfection Information,
the Pledged Collateral

 

-5-



--------------------------------------------------------------------------------

is and will continue to be freely transferable and assignable, and none of the
Pledged Collateral is or will be subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that might prohibit, impair, delay or otherwise affect in any
manner material and adverse to the Secured Parties the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;

(f) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

(g) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary for the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);

(h) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities are delivered to the Collateral Agent in accordance
with this Agreement, the Collateral Agent will obtain a legal, valid and
perfected lien upon and security interest in such Pledged Securities as security
for the payment and performance of the Obligations; and

(i) the pledge effected hereby is effective to vest in the Collateral Agent, for
the benefit of the Secured Parties, the rights of the Collateral Agent in the
Pledged Collateral as set forth herein.

SECTION 2.04 Certification of Limited Liability Company and Limited Partnership
Interests. Each certificate representing an interest in any limited liability
company or limited partnership controlled by any Grantor and pledged under
Section 2.01 shall be delivered to the Collateral Agent in accordance with
Section 2.02.

SECTION 2.05 Registration in Nominee Name; Denominations.

(a) The Collateral Agent, on behalf of the Secured Parties, shall have the right
(in its sole and absolute discretion) to hold the Pledged Securities in its own
name as pledgee, the name of its nominee (as pledgee or as sub-agent) or the
name of the applicable Grantor, endorsed or assigned in blank or in favor of the
Collateral Agent, if an Event of Default shall occur and be continuing and the
Collateral Agent shall give the Borrower notice of its intent to exercise such
rights, and each Grantor will promptly give to the Collateral Agent copies of
any notices or other communications received by it with respect to Pledged
Securities registered in the name of such Grantor.

(b) If an Event of Default shall occur and be continuing and the Collateral
Agent shall give the Borrower notice of its intent to exercise such rights, the
Collateral Agent shall have the right to exchange the certificates representing
Pledged Securities for certificates of smaller or larger denominations for any
purpose consistent with this Agreement and the other Loan Documents.

SECTION 2.06 Voting Rights; Dividends and Interest.

(a) Unless and until an Event of Default shall have occurred and be continuing
and the Collateral Agent shall have notified the Borrower that the rights of the
Grantors under this Section 2.06 are being suspended:

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner or holder of Pledged Collateral
or any part thereof for

 

-6-



--------------------------------------------------------------------------------

any purpose consistent with the terms of this Agreement, the Credit Agreement
and the other Loan Documents; provided that such rights and powers shall not be
exercised in any manner that could materially and adversely affect the rights
inuring to a holder of any Pledged Collateral or the rights and remedies of any
of the Collateral Agent or the other Secured Parties under this Agreement, the
Credit Agreement or any other Loan Document or the ability of the Secured
Parties to exercise the same.

(ii) The Collateral Agent shall execute and deliver to each Grantor, or cause to
be executed and delivered to each Grantor, all such proxies, powers of attorney
and other instruments as each Grantor may reasonably request for the purpose of
enabling such Grantor to exercise the voting and/or consensual rights and powers
it is entitled to exercise pursuant to subparagraph (i) above.

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable Laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Collateral, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Collateral or received in exchange for Pledged Collateral
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Grantor, shall not be commingled by such Grantor with
any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Collateral Agent and
the Secured Parties and shall be forthwith delivered to the Collateral Agent in
the same form as so received (with any necessary endorsement reasonably
requested by the Collateral Agent).

(b) Upon the occurrence and during the continuance of an Event of Default and
after the Collateral Agent shall have notified the Borrower of the suspension of
the rights of the Grantors under paragraph (a)(iii) of this Section 2.06, then
all rights of any Grantor to dividends, interest, principal or other
distributions that such Grantor is authorized to receive pursuant to
paragraph (a)(iii) of this Section 2.06 shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall have the sole and
exclusive right and authority to receive and retain such dividends, interest,
principal or other distributions. All dividends, interest, principal or other
distributions received by any Grantor contrary to the provisions of this
Section 2.06 shall be held for the benefit of the Collateral Agent, shall be
segregated from other property or funds of such Grantor and shall be forthwith
delivered to the Collateral Agent upon request in the same form as so received
(with any necessary endorsement reasonably requested by the Collateral Agent).
Any and all money and other property paid over to or received by the Collateral
Agent pursuant to the provisions of this paragraph (b) shall be retained by the
Collateral Agent in an account to be established by the Collateral Agent upon
receipt of such money or other property and shall be applied in accordance with
the provisions of Section 4.02. After all Events of Default have been cured or
waived and the Borrower has delivered to the Collateral Agent a certificate to
that effect, the Collateral Agent shall promptly repay to each Grantor (without
interest) all dividends, interest, principal or other distributions that such
Grantor would otherwise be permitted to retain pursuant to the terms of
paragraph (a)(iii) of this Section 2.06 and that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified the Borrower of the suspension of the
rights of the Grantors under paragraph (a)(i) of this Section 2.06, then all
rights of any Grantor to exercise the voting and consensual

 

-7-



--------------------------------------------------------------------------------

rights and powers it is entitled to exercise pursuant to paragraph (a)(i) of
this Section 2.06, and the obligations of the Collateral Agent under
paragraph (a)(ii) of this Section 2.06, shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall have the sole and
exclusive right and authority to exercise such voting and consensual rights and
powers; provided that, unless otherwise directed by the Required Lenders, the
Collateral Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights. After all Events of Default have been cured or waived, each Grantor
shall have the exclusive right to exercise the voting and/or consensual rights
and powers that such Grantor would otherwise be entitled to exercise pursuant to
the terms of paragraph (a)(i) of this Section 2.06 and the Collateral Agent
shall have all the obligations it would otherwise have under paragraph (a)(ii)
of this Section 2.06.

(d) Any notice given by the Collateral Agent to the Grantors suspending the
rights of the Grantors under paragraph (a) of this Section 2.06 (i) shall be
given in writing, (ii) may be given with respect to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under paragraph (a)(i) or paragraph (a)(iii) of this Section 2.06 in part
without suspending all such rights (as specified by the Collateral Agent in its
sole and absolute discretion) and without waiving or otherwise affecting the
Collateral Agent’s rights to give additional notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.

SECTION 2.07 Uncertificated Securities. With respect to an uncertificated
security (other than an uncertificated security credited on the books of a
Clearing Corporation or other Securities Intermediary) acquired after the
Closing Date and held by any Grantor, such Grantor shall execute, and cause the
issuer of such uncertificated security to duly authorize, execute and deliver to
the Collateral Agent, within 60 days (as such date may be extended by the
Collateral Agent in its sole discretion) of acquiring such uncertificated
security, an agreement reasonably satisfactory in form and substance to the
Collateral Agent pursuant to which such issuer agrees to comply with any and all
instructions originated by the Collateral Agent without further consent by such
Grantor (provided that the Collateral Agent agrees that it will not give any
such instructions unless an Event of Default shall have occurred and be
continuing) and not to comply with instructions regarding such uncertificated
security (and any partnership interests and limited liability company interests
issued by such issuer) originated by any other Person other than a court of
competent jurisdiction.

ARTICLE III

Security Interests in Personal Property

SECTION 3.01 Security Interest.

(a) As security for the payment or performance, as the case may be, in full of
the Obligations, including the Guaranty, each Grantor hereby mortgages and
pledges to the Collateral Agent, its successors and assigns, for the benefit of
the Secured Parties, and hereby grants to the Collateral Agent, its successors
and assigns, for the benefit of the Secured Parties, a security interest (the
“Security Interest”) in all right, title or interest in or to any and all of the
following assets and properties now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Documents;

 

-8-



--------------------------------------------------------------------------------

(iv) all Equipment and Fixtures;

(v) all General Intangibles;

(vi) all Goods;

(vii) all Instruments;

(viii) all Intellectual Property;

(ix) all Inventory;

(x) all Investment Property;

(xi) all books and records pertaining to the Article 9 Collateral; and

(xii) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all supporting obligations, collateral security and
guarantees given by any Person with respect to any of the foregoing;

provided that notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in (A) motor
vehicles and other assets subject to certificates of title, to the extent a Lien
thereon cannot be perfected by the filing of a UCC financing statement, letter
of credit rights to the extent a Lien thereon cannot be perfected by the filing
of a UCC financing statement and commercial tort claims, (B) Excluded Equity,
(C) any cash and cash equivalents, deposit accounts and securities accounts
(including securities entitlements and related assets) (it being understood that
this exclusion shall not affect the grant of the Security Interest in Proceeds
of Collateral as set forth herein and all Proceeds of Collateral shall be
Collateral hereunder), (D) any assets to the extent a security interest in such
assets would result in adverse tax consequences as determined by Borrower, in
consultation with (but without the consent of) the Administrative Agent, (E) any
United States “intent-to-use” trademark application prior to the filing and
acceptance of a “Statement of Use” or “Amendment to Allege Use” with respect
thereto, to the extent, if any, that, and solely during the period, if any, in
which, the grant, attachment or enforcement of a Security Interest hereunder
would impair the validity or enforceability of such intent-to-use trademark
application under applicable federal law (“Excluded ITU Application”), (F) any
asset with respect to which the Administrative Agent and the Borrower have
reasonably agreed in writing that the costs of obtaining such a security
interest or perfection thereof are excessive in relation to the value to the
Secured Parties of the security to be afforded thereby, (G) assets for which a
pledge thereof or a security interest therein is prohibited by applicable Laws,
(H) any lease, license or other agreements, or any property subject to a
purchase money security interest, Capitalized Lease Obligation or similar
arrangements, in each case to the extent permitted under the Loan Documents, to
the extent that a pledge thereof or a security interest therein would violate or
invalidate such lease, license or agreement, purchase money, Capitalized Lease
or similar arrangement, or create a right of termination in favor of any other
party thereto (other than a Grantor) after giving effect to the applicable
anti-assignment clauses of the Uniform Commercial Code and applicable Laws,
other than the proceeds and receivables thereof the assignment of which is
expressly deemed effective under applicable Laws notwithstanding such
prohibition or (I) any Rollover Notes Restricted Property to the extent the
grant of a security interest therein pursuant to the Collateral Documents to
secure the Obligations and/or Guarantees would create an obligation to grant a
Lien therein to secure any Rollover Notes (the items referred to in clauses
(A) through (I) above being collectively referred to as the “Excluded Property”;
provided, however, that “Excluded Property” shall not include any Proceeds,
substitutions or replacements of any Excluded Property referred to in clauses
(A) through (I) unless such Proceeds, substitutions or replacements would
independently constitute Excluded Property referred to in clauses (A) through
(I)). Each Grantor shall, if requested to do so by

 

-9-



--------------------------------------------------------------------------------

the Administrative Agent, use commercially reasonable efforts to obtain any such
required consent that is reasonably obtainable with respect to Collateral which
the Administrative Agent reasonably determines to be material.

(b) Each Grantor hereby irrevocably authorizes the Collateral Agent for the
benefit of the Secured Parties at any time and from time to time to file in any
relevant jurisdiction any initial financing statements (including fixture
filings) with respect to the Article 9 Collateral or any part thereof and
amendments thereto that (i) indicate the Collateral as all assets of such
Grantor or words of similar effect or being of an equal or lesser scope or with
greater detail, and (ii) contain the information required by Article 9 of the
Uniform Commercial Code or the analogous legislation of each applicable
jurisdiction for the filing of any financing statement or amendment, including
(A) whether such Grantor is an organization, the type of organization and any
organizational identification number or incorporation number issued to such
Grantor and (B) in the case of a financing statement filed as a fixture filing,
a sufficient description of the real property to which such Article 9 Collateral
relates. Each Grantor agrees to provide such information to the Collateral Agent
promptly upon request.

(c) The Collateral Agent is further irrevocably authorized to file with the
United States Patent and Trademark Office or United States Copyright Office (or
any successor office thereof) such documents as may be necessary or advisable
for the purpose of perfecting or confirming the Security Interest granted by
each Grantor, with notice to each, but without the signature of any, Grantor
(only if such signature cannot reasonably be obtained by the Collateral Agent),
and naming any Grantor or the Grantors as debtors and the Collateral Agent as
secured party.

(d) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.

SECTION 3.02 Representations and Warranties. Each Grantor jointly and severally
represents and warrants to the Collateral Agent and the other Secured Parties
that:

(a) Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Collateral Agent the
Security Interest in such Article 9 Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other Person other than any
consent or approval that has been obtained.

(b) This Agreement has been duly executed and delivered by each Grantor that is
a party hereto. This Agreement constitutes a legal, valid and binding obligation
of such Grantor, enforceable against each Grantor that is a party hereto in
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity.

(c) (i) The Perfection Information has been duly prepared, completed and
executed and the information set forth therein, including the exact legal name
of each Grantor, is correct and complete in all material (or in all respects in
the case of the exact legal name of each Grantor) respects as of the Closing
Date. (ii) The UCC financing statements (including fixture filings, as
applicable) or other appropriate filings, recordings or registrations prepared
by the Collateral Agent based upon the information provided to the Collateral
Agent in the Perfection Information for filing in each governmental, municipal
or other office specified in Section 3 to the Perfection Information (or
specified by notice from such Grantor to the Collateral Agent after the Closing
Date in the case of filings, recordings or registrations required by
Section 6.10 of the Credit

 

-10-



--------------------------------------------------------------------------------

Agreement), are all the filings, recordings and registrations (other than
filings required to be made in the United States Patent and Trademark Office or
the United States Copyright Office in order to perfect the Security Interest in
Article 9 Collateral consisting of United States pending or issued Patents,
United States applied for or registered Trademarks and United States applied for
and registered Copyrights, in each case, owned by such Grantor) that are
necessary to establish a legal, valid and perfected security interest in favor
of the Collateral Agent (for the benefit of the Secured Parties) in respect of
all Article 9 Collateral in which the Security Interest may be perfected by
filing, recording or registration in the United States (or any political
subdivision thereof) and its territories and possessions, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements. (iii) Each
Grantor represents and warrants that a fully executed agreement in the form of
Exhibit II hereto has been delivered to the Collateral Agent for recording by,
as applicable, the United States Patent and Trademark Office or the United
States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17
U.S.C. § 205 and the regulations thereunder, as applicable, to establish a valid
and perfected security interest in favor of the Collateral Agent (for the
benefit of the Secured Parties) in respect of all Collateral consisting of
registrations and applications for Patents, Trademarks and Copyrights in which a
security interest may be perfected by filing such agreement in, as applicable,
the United States Patent and Trademark Office or the United States Copyright
Office, and no further or subsequent filing or refiling is necessary (other than
(x) such filings and actions as are necessary to perfect the Security Interest
with respect to any After-Acquired Intellectual Property and (y) the filing of
Uniform Commercial Code financing and continuation statements contemplated in
subsection (ii) of this Section 3.02(c)).

(d) The Security Interest shall constitute (i) a legal and valid security
interest in all the Article 9 Collateral securing the payment and performance of
the Obligations, including the Guaranty, (ii) subject to the filings described
in Section 3.02(c), a perfected security interest in all Article 9 Collateral in
which a security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code in the relevant jurisdiction, and (iii) a security interest that
shall be perfected in all Collateral in which a security interest may be
perfected upon the receipt and recording of the form of Exhibit II hereto with,
as applicable, the United States Patent and Trademark Office or the United
States Copyright Office, within the three-month period (commencing as of the
date hereof) pursuant to 35 U.S.C. § 261 or 15 U.S.C. § 1060 or the one-month
period (commencing as of the date hereof) pursuant to 17 U.S.C. § 205. The
Security Interest is and shall be prior to any other Lien on any of the
Article 9 Collateral, other than (i) any nonconsensual Lien that is expressly
permitted pursuant to Section 7.01 of the Credit Agreement and has priority as a
matter of law and (ii) Liens expressly permitted pursuant to Section 7.01 of the
Credit Agreement. Notwithstanding the foregoing, nothing in this Agreement or
any other Loan Document shall require any Grantor to make any filings or take
any other actions to record or perfect the Collateral Agent’s lien on and
Security Interest in any Intellectual Property subsisting outside of the United
States or to reimburse the Administrative Agent for any costs or expenses
incurred in connection with making such filings or taking any other such action.

(e) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens expressly permitted pursuant to Section 7.01 of the
Credit Agreement. None of the Grantors has filed or consented to the filing of
(i) any financing statement or analogous document under the Uniform Commercial
Code (including the New York UCC) in any applicable jurisdiction or any other
applicable laws covering any Article 9 Collateral or (ii) any assignment in
which any Grantor assigns any Article 9 Collateral or any security agreement or
similar instrument covering

 

-11-



--------------------------------------------------------------------------------

any Article 9 Collateral with any foreign governmental, municipal or other
office, which financing statement or analogous document, assignment, security
agreement or similar instrument is still in effect, except, in each case, for
Liens expressly permitted pursuant to Section 7.01 of the Credit Agreement.

(f) Schedule III hereto sets forth a list of (i) United States issued Patents
and pending Patent applications, (ii) United States registered Trademarks and
Trademarks for which applications for registration are pending (other than
Excluded ITU Applications), and (iii) United States registered Copyrights and
Copyrights for which applications for registration are pending, in each case,
owned by an Initial Grantor as of the date hereof and registered or pending
with, as applicable, the United States Patent and Trademark Office or the United
States Copyright Office. On the Closing Date, except as would not, either
individually or in the aggregate, be expected to have a Material Adverse Effect,
each Grantor owns or possesses the right to use the Collateral consisting of
Intellectual Property with respect to which it has purported to grant a Security
Interest hereunder and has full power and authority to grant to the Collateral
Agent the Security Interest in such Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other Person other than any
consent or approval that has been obtained.

SECTION 3.03 Covenants.

(a) Each Grantor agrees promptly (and, in any event, in sufficient time to
enable all filings to be made within any applicable statutory period, under the
Uniform Commercial Code, that are required in order for the Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
first priority security interest in all the Article 9 Collateral, for the
benefit of the Secured Parties) to notify the Collateral Agent in writing of any
change (i) in legal name of any Grantor, (ii) in the identity or type of
organization or corporate structure of any Grantor, (iii) in the jurisdiction of
organization or incorporation of any Grantor or (iv) in its organizational
identification number (in the case of this clause (iv), to the extent an
organizational identification number is required by applicable law to be
disclosed on the UCC financing statements for such Grantor).

(b) Each Grantor shall, at its own expense, take any and all commercially
reasonable actions necessary to defend title to the Article 9 Collateral against
all Persons and to defend the Security Interest of the Collateral Agent in the
Article 9 Collateral and the priority thereof against any Lien not expressly
permitted pursuant to Section 7.01 of the Credit Agreement.

(c) (i) Each quarter, at the time of delivery of quarterly financial statements
with respect to the preceding fiscal quarter pursuant to Section 6.01 of the
Credit Agreement, the Borrower shall deliver to the Collateral Agent (x) the
information required pursuant to Sections 1 through 8 of the Perfection
Information and (y) an appropriate supplement to this Agreement substantially in
the form of Exhibit II or III hereto, as applicable, with respect to all
After-Acquired Intellectual Property owned by such Grantor as of the last day of
the prior fiscal quarter and as of the date of such supplement that is a
registered Patent (or published application therefor), registered Trademark (or
application therefor) or a registered Copyright which is registered or pending
with, as applicable, the United States Patent and Trademark Office or the United
States Copyright Office, to the extent that such After Acquired Intellectual
Property is not covered by any previous short form agreement in the form of
Exhibit II so signed and delivered by it and (ii) annually, the Borrower shall
deliver to the Collateral Agent the information required pursuant to Section 10
of the Perfection Information, or confirm that there has been no change in such
information since the date of such certificate or the date of the most recent
certificate delivered pursuant to this Section 3.03(c).

 

-12-



--------------------------------------------------------------------------------

(d) The Borrower agrees, on its own behalf and on behalf of each other Grantor,
at its own expense, to execute, acknowledge, deliver and cause to be duly filed
all such further instruments and documents and take all such actions as the
Collateral Agent may from time to time reasonably request to better assure,
preserve, protect and perfect the Security Interest and the rights and remedies
created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing statements (including
fixture filings) or other documents in connection herewith or therewith. If any
amount payable under or in connection with any of the Article 9 Collateral that
is in excess of $50,000,000 shall be or become evidenced by any promissory note
or other instrument, such note or instrument shall be pledged, in accordance
with Section 3.04(a) and delivered to the Collateral Agent, for the benefit of
the Secured Parties, duly endorsed in a manner reasonably satisfactory to the
Collateral Agent.

(e) At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 7.01 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement or this Agreement and within a reasonable
period of time after the Collateral Agent has requested that it do so, and each
Grantor jointly and severally agrees to reimburse the Collateral Agent within
ten days after demand for any payment made or any reasonable expense incurred by
the Collateral Agent pursuant to the foregoing authorization. Nothing in this
paragraph shall be interpreted as excusing any Grantor from the performance of,
or imposing any obligation on the Collateral Agent or any Secured Party to cure
or perform, any covenants or other promises of any Grantor with respect to
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein or in the other Loan Documents.

(f) If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other Person, the value of which is in excess of
$50,000,000, to secure payment and performance of an Account, such Grantor shall
promptly assign such security interest to the Collateral Agent for the benefit
of the Secured Parties. Such assignment need not be filed of public record
unless necessary to continue the perfected status of the security interest
against creditors of and transferees from the Account Debtor or other Person
granting the security interest.

(g) Each Grantor (rather than the Collateral Agent or any Secured Party) shall
remain liable (as between itself and any relevant counterparty) to observe and
perform all the conditions and obligations to be observed and performed by it
under each contract, agreement or instrument relating to the Article 9
Collateral, all in accordance with the terms and conditions thereof, and each
Grantor jointly and severally agrees to indemnify and hold harmless the
Collateral Agent and the other Secured Parties from and against any and all
liability for such performance.

(h) Covenants Regarding Intellectual Property.

(i) Without limiting the generality of the foregoing, each Grantor hereby
authorizes the Collateral Agent, with prompt notice thereof to the Grantors, to
supplement this Agreement by supplementing Schedule III hereto to specifically
identify any asset or item that may constitute a registration or application for
Copyrights, Patents or Trademarks, as applicable, the United States Patent and
Trademark Office or the United States Copyright Office; provided that any
Grantor shall have the right, exercisable within fifteen (15) days after it has
been notified by the Collateral Agent of the specific identification of such
Collateral, to advise the Collateral Agent in writing of any material inaccuracy
of the representations and warranties made by such Grantor hereunder with
respect to such Collateral. Each Grantor agrees that it will use commercially
reasonable efforts to take such action as shall be necessary in order that all
representations and warranties

 

-13-



--------------------------------------------------------------------------------

hereunder shall be true and correct with respect to such Collateral within
thirty (30) days after the date it has been notified by the Collateral Agent of
the specific identification of any material inaccuracy of the representations
and warranties made by such Grantor hereunder with respect to such Collateral.

(ii) Subject, for the avoidance of doubt, to clause (vi) below, each Grantor
agrees to take, at its expense, such reasonable steps as it determines are
appropriate in its reasonable business judgment, including, without limitation,
in the United States Patent and Trademark Office, the United States Copyright
Office and any other governmental authority located in the United States, to
(x) maintain the validity and enforceability of any registered material
Collateral in full force and effect, and (y) pursue the maintenance of or
prosecution of each material Patent, Trademark, or Copyright registration or
application, now or hereafter included in such Collateral of such Grantor,
including, without limitation, the payment of required fees and taxes, the
filing of applications for renewal, the filing of affidavits under Sections 8
and 15 or the U.S. Trademark Act and the payment of maintenance fees.

(iii) Subject, for the avoidance of doubt, to clause (vi) below, no Grantor
shall knowingly do or authorize any act or knowingly omit to do any act whereby
any of its Collateral consisting of material Intellectual Property may
prematurely lapse, be terminated, or become invalid or unenforceable or
abandoned (or in the case of a trade secret, becomes publicly known).

(iv) Subject, for the avoidance of doubt, to clause (vi) below, each Grantor
shall take commercially reasonable steps to preserve and protect each item of
its Collateral consisting of material Intellectual Property to the extent
required under applicable law, including, without limitation, maintaining the
quality of any and all products or services used or provided in connection with
any of the material Trademarks, at least consistent with the quality of the
products and services as of the date hereof.

(v) Each Grantor agrees that, should it obtain ownership of any Collateral
consisting of Intellectual Property after the Closing Date, including any
Excluded ITU Application for which a statement of use or an amendment to allege
use has been filed with an accepted by the United States Patent and Trademark
Office (“After-Acquired Intellectual Property”) (i) the provisions of this
Agreement shall automatically apply thereto and (ii) any such After-Acquired
Intellectual Property shall automatically become part of the Collateral subject
to the terms and conditions of this Agreement with respect thereto.

(vi) Notwithstanding anything to the contrary contained herein, nothing in this
Agreement prevents any Grantor from disposing of, discontinuing the use or
maintenance of, failing to pursue, or otherwise allowing to lapse, terminate or
be put into the public domain, any of its Collateral to the extent permitted
under the Credit Agreement or if such Grantor determines in its reasonable
business judgment that it is desirable or otherwise reasonable in the conduct of
its business.

SECTION 3.04 Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest, each Grantor agrees, in each case at such Grantor’s own
expense, to take the following actions with respect to the following Article 9
Collateral:

(a) Instruments. Except to the extent otherwise provided in Article II, if any
Grantor shall at any time hold or acquire any Instruments constituting
Collateral and evidencing an amount in excess of $50,000,000, such Grantor shall
forthwith endorse, assign and deliver the

 

-14-



--------------------------------------------------------------------------------

same to the Collateral Agent for the benefit of the Secured Parties, accompanied
by such instruments of transfer or assignment duly executed in blank as the
Collateral Agent may from time to time reasonably request.

(b) Investment Property. Except to the extent otherwise provided in Article II,
if any Grantor shall at any time hold or acquire any certificated securities,
such Grantor shall forthwith endorse, assign and deliver the same to the
Collateral Agent for the benefit of the Secured Parties, accompanied by such
instruments of transfer or assignment duly executed in blank as the Collateral
Agent may from time to time reasonably request. Except to the extent otherwise
provided in Section 2.07, if any securities now or hereafter acquired by any
Grantor are uncertificated and are issued to such Grantor or its nominee
directly by the issuer thereof, upon the Collateral Agent’s request and
following the occurrence and continuance of an Event of Default such Grantor
shall promptly notify the Collateral Agent thereof and, at the Collateral
Agent’s reasonable request, pursuant to an agreement in form and substance
reasonably satisfactory to the Collateral Agent, either (i) cause the issuer to
agree to comply with instructions from the Collateral Agent as to such
securities, without further consent of any Grantor or such nominee, or
(ii) arrange for the Collateral Agent to become the registered owner of the
securities.

(c) Intellectual Property. With respect to any After-Acquired Intellectual
Property which constitutes Collateral that is a registered Patent (or a
published application therefor), registered Trademark (or application therefor)
or a registered Copyright which is registered or pending with, as applicable,
the United States Patent and Trademark Office or the United States Copyright
Office and is not covered by any short form agreement in the form of Exhibit II
previously signed and delivered to the Collateral Agent, the applicable Grantor
will promptly cooperate as reasonably requested by, and necessary to enable, the
Collateral Agent to make any necessary or reasonably desirable recordations
with, as applicable, the United States Patent and Trademark Office or United
States Copyright Office, as appropriate.

ARTICLE IV

Remedies

SECTION 4.01 Remedies upon Default.

(a) Upon the occurrence and during the continuance of an Event of Default, it is
agreed that the Collateral Agent shall have the right to exercise any and all
rights afforded to a secured party with respect to the Obligations under the
Uniform Commercial Code (including the New York UCC) in any applicable
jurisdiction or other applicable law and also may (i) require each Grantor to,
and each Grantor agrees that it will at its expense and upon request of the
Collateral Agent forthwith, assemble all or part of the Collateral as directed
by the Collateral Agent and make it available to the Collateral Agent at a place
and time to be designated by the Collateral Agent that is reasonably convenient
to both parties; (ii) occupy any premises owned or, to the extent lawful and
permitted, leased by any of the Grantors where the Collateral or any part
thereof is assembled or located for a reasonable period in order to effectuate
its rights and remedies hereunder or under law, without obligation to such
Grantor in respect of such occupation; provided that the Collateral Agent shall
provide the applicable Grantor with notice thereof prior to or promptly after
such occupancy; (iii) exercise any and all rights and remedies of any of the
Grantors under or in connection with the Collateral, or otherwise in respect of
the Collateral; provided that the Collateral Agent shall provide the applicable
Grantor with notice thereof prior to or promptly after such exercise;
(iv) subject to the mandatory requirements of applicable Law and the notice
requirements described below, sell or otherwise dispose of all or any part of
the Collateral securing the Obligations at a public or private sale or at any
broker’s board or on any securities exchange, for cash, upon credit

 

-15-



--------------------------------------------------------------------------------

or for future delivery as the Collateral Agent shall deem appropriate and
(v) cause the Security Interest to become an assignment, transfer and conveyance
of any of or all such Collateral by the applicable Grantors to the Collateral
Agent, or to license or sublicense, whether general, special or otherwise, and
whether on an exclusive or nonexclusive basis, any such Collateral throughout
the world on such terms and conditions and in such manner as the Collateral
Agent shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers cannot be obtained). The Collateral
Agent shall be authorized at any such sale of securities (if it deems it
advisable to do so) to restrict the prospective bidders or purchasers to Persons
who will represent and agree that they are purchasing the Collateral for their
own account for investment and not with a view to the distribution or sale
thereof, and upon consummation of any such sale the Collateral Agent shall have
the right to assign, transfer and deliver to the purchaser or purchasers thereof
the Collateral so sold. Each such purchaser at any sale of Collateral shall hold
the property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by Law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.

(b) The Collateral Agent shall give the applicable Grantors ten days’ prior
written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such sale.
At any such sale, the Collateral, or portion thereof, to be sold may be sold in
one lot as an entirety or in separate parcels, as the Collateral Agent may (in
its sole and absolute discretion) determine. The Collateral Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice. At any public (or, to the extent permitted by law, private) sale made
pursuant to this Agreement, any Secured Party may bid for or purchase, free (to
the extent permitted by law) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor (all said rights being also hereby waived
and released to the extent permitted by law), the Collateral or any part thereof
offered for sale and may make payment on account thereof by using any claim then
due and payable to such Secured Party from any Grantor as a credit against the
purchase price, and such Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property without further accountability
to any Grantor therefor. For purposes hereof, a written agreement to purchase
the Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Obligations paid in full. As an alternative to exercising
the power of sale herein conferred upon it, the Collateral Agent may proceed by
a suit or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a court
appointed receiver. Any sale pursuant to the provisions of this Section 4.01
shall be deemed to conform to the commercially reasonable standards as provided
in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.

(c) Each Grantor irrevocably makes, constitutes and appoints the Collateral
Agent (and all officers, employees or agents designated by the Collateral Agent)
as such Grantor’s true and lawful agent (and attorney-in-fact) during the
continuance of an Event of Default and after notice to the Borrower of its
intent to exercise such rights, for the purpose of (i) making, settling and
adjusting claims in respect of Article 9 Collateral under policies of insurance,
endorsing the name of such Grantor on any check, draft, instrument or other item
of payment for the proceeds of such policies of insurance, (ii) making all
determinations and decisions with respect thereto and (iii) obtaining or
maintaining the policies of insurance required by Section 6.06 of the Credit
Agreement or paying any premium in whole or in part relating thereto. All sums
disbursed by the Collateral Agent in connection with this paragraph, including
reasonable attorneys’ fees, court costs, expenses and other charges relating
thereto, shall be payable, within ten days of demand, by the Grantors to the
Collateral Agent and shall be additional Obligations secured hereby.

 

-16-



--------------------------------------------------------------------------------

SECTION 4.02 Application of Proceeds.

(a) The Collateral Agent shall, subject to the Notes Intercreditor Agreement (or
any Customary Intercreditor Agreement), apply the proceeds of any collection or
sale of Collateral, including any Collateral consisting of cash, in accordance
with Section 8.04 of the Credit Agreement.

(b) The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money therefor by the Collateral Agent or of the
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

(c) In making the determinations and allocations required by this Section 4.02,
the Collateral Agent may conclusively rely upon information supplied by the
Administrative Agent as to the amounts of unpaid principal and interest and
other amounts outstanding with respect to the Obligations, and the Collateral
Agent shall have no liability to any of the Secured Parties for actions taken in
reliance on such information, provided that nothing in this sentence shall
prevent any Grantor from contesting any amounts claimed by any Secured Party in
any information so supplied. All distributions made by the Collateral Agent
pursuant to this Section 4.02 shall be (subject to any decree of any court of
competent jurisdiction) final (absent manifest error), and the Collateral Agent
shall have no duty to inquire as to the application by the Administrative Agent
of any amounts distributed to it.

SECTION 4.03 Grant of Intellectual Property License. For the purpose of enabling
the Collateral Agent to exercise rights and remedies under this Agreement at
such time as the Collateral Agent shall be lawfully entitled to exercise such
rights and remedies under this Agreement, each Grantor hereby grants to the
Collateral Agent a nonexclusive, irrevocable (subject to the last sentence of
this Section 4.03) license (exercisable without payment of royalty or other
compensation to any such Grantor) to use or, solely to the extent necessary to
exercise such rights and remedies, sublicense any of the Collateral now owned or
hereafter acquired by such Grantor that constitutes Intellectual Property and
license rights included in the General Intangibles, and wherever the same may be
located, and including in such license, solely to the extent necessary to
exercise such rights and remedies, reasonable access to media in which any of
the licensed items may be recorded or stored and to all computer software used
for the compilation

 

-17-



--------------------------------------------------------------------------------

or printout thereof; provided, however, that nothing in this Section 4.03 shall
require any Grantor to grant any license if it does not have the right to do so
or that is prohibited by any rule of law, statute or regulation or is prohibited
by, or that would constitute a breach or default under or results in the
termination of or gives rise to any right of acceleration, modification or
cancellation under any contract, license, agreement, instrument or other
document; provided, further, that such licenses to be granted hereunder with
respect to Trademarks shall be subject to the maintenance of quality standards
with respect to the goods and services on which such Trademarks are used
sufficient to preserve the validity of such Trademarks. The use of such license
by the Collateral Agent and its rights thereunder may be exercised, at the
option of the Collateral Agent, only during the continuation of an Event of
Default; provided that any permitted license, sublicense or other transaction
entered into by the Collateral Agent in accordance herewith shall be binding
upon the Grantors notwithstanding any subsequent cure of an Event of Default,
provided that it was entered into in accordance with the terms of this
Agreement. For the avoidance of doubt, at the time of the release of the Lien as
set forth in Section 6.13, the license granted to the Collateral Agent pursuant
to this Section 4.03 shall automatically and immediately terminate.

ARTICLE V

Subrogation and Subordination

SECTION 5.01 Contribution and Subrogation. Each Grantor (a “Contributing Party”)
agrees (subject to Section 5.02) that, in the event assets of any other Grantor
(the “Claiming Party”) shall be sold pursuant to any Collateral Document to
satisfy any Obligation owed to any Secured Party, the Contributing Party shall
indemnify the Claiming Party in an amount equal to the greater of the book value
or the fair market value of such assets, in each case multiplied by a fraction
of which the numerator shall be the net worth of the Contributing Party on the
date hereof and the denominator shall be the aggregate net worth of all the
Contributing Parties together with the net worth of the Claiming Party on the
date hereof (or, in the case of any Grantor becoming a party hereto pursuant to
Section 6.14, the date of the Security Agreement Supplement executed and
delivered by such Grantor). Any Contributing Party making any payment to a
Claiming Party pursuant to this Section 5.01 shall be subrogated to the rights
of such Claiming Party to the extent of such payment.

SECTION 5.02 Subordination.

(a) Notwithstanding any provision of this Agreement to the contrary, all rights
of the Grantors under Section 5.01 and all other rights of indemnity,
contribution or subrogation under applicable law or otherwise shall be fully
subordinated to the indefeasible payment in full in cash of the Obligations. No
failure on the part of any Grantor to make the payments required by Section 5.01
(or any other payments required under applicable law or otherwise) shall in any
respect limit the obligations and liabilities of any Grantor with respect to its
obligations hereunder, and each Grantor shall remain liable for the full amount
of the obligations of such Grantor hereunder.

(b) Each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after notice from the Collateral Agent
all Indebtedness owed by it to any Subsidiary shall be fully subordinated to the
indefeasible payment in full in cash of the Obligations.

ARTICLE VI

Miscellaneous

SECTION 6.01 Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement. All communications and notices hereunder
to any Grantor shall be given to it in care of the Borrower as provided in
Section 10.02 of the Credit Agreement.

 

-18-



--------------------------------------------------------------------------------

SECTION 6.02 Waivers; Amendment.

(a) No failure or delay by the Collateral Agent, any other Agent, any L/C Issuer
or any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Collateral Agent, any other Agent, the L/C Issuers and the Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Grantor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 6.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Collateral Agent, any other Agent, any Lender or any L/C Issuer may have had
notice or knowledge of such Default at the time. No notice or demand on any
Grantor in any case shall entitle any Grantor to any other or further notice or
demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor or Grantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 10.01 of the Credit Agreement.

SECTION 6.03 Collateral Agent’s Fees and Expenses; Indemnification.

(a) The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 10.04 of
the Credit Agreement as if such section were set out in full herein and
references to “the Borrower” therein were references to each Grantor.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, the Borrower agrees to indemnify the Collateral Agent and the other
Indemnitees (as defined in Section 10.05 of the Credit Agreement) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable and documented fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of, the execution, delivery or performance of this Agreement or any
claim, litigation, investigation or proceeding relating to any of the foregoing
agreements or instruments contemplated hereby, or to the Collateral, whether or
not any Indemnitee is a party thereto; provided that such indemnity shall not,
as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses resulted from (x) the gross negligence,
bad faith or willful misconduct of such Indemnitee or of any of its controlled
Affiliates or controlling Persons or any of the officers, directors, employees,
agents, advisors or members of any of the foregoing, in each case who are
involved in or aware of the Transaction (as determined by a court of competent
jurisdiction in a final and non-appealable decision), (y) a material breach of
this Agreement by such Indemnitee or one of its Affiliates or (z) disputes
solely between and among such Indemnitees to the extent such disputes do not
arise from any act or omission of the Borrower or any of its Affiliates (other
than with respect to a claim against an Indemnitee acting in its capacity as an
Agent or Lead Arranger or similar role under the Loan Documents unless such
claim arose from the gross negligence, bad faith or willful misconduct of such
Indemnitee).

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 6.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party. All amounts due under
this Section 6.03 shall be payable within ten days of written demand therefor.

 

-19-



--------------------------------------------------------------------------------

SECTION 6.04 Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

SECTION 6.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Grantors in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any Lender or on its
behalf and notwithstanding that the Collateral Agent, any other Agent, any L/C
Issuer or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended under
the Credit Agreement, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under any Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated.

SECTION 6.06 Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts, each of which shall constitute an original but all
of which when taken together shall constitute a single contract. Delivery of an
executed signature page to this Agreement by facsimile transmission or other
electronic communication (including “.pdf” or “.tif” files) shall be as
effective as delivery of a manually signed counterpart of this Agreement. This
Agreement shall become effective as to any Grantor when a counterpart hereof
executed on behalf of such Grantor shall have been delivered to the Collateral
Agent and a counterpart hereof shall have been executed on behalf of the
Collateral Agent, and thereafter shall be binding upon such Grantor and the
Collateral Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such Grantor, the Collateral Agent and the other
Secured Parties and their respective successors and assigns, except that no
Grantor shall have the right to assign or transfer its rights or obligations
hereunder or any interest herein or in the Collateral (and any such assignment
or transfer shall be void) except as expressly contemplated by this Agreement or
the Credit Agreement. This Agreement shall be construed as a separate agreement
with respect to each Grantor and may be amended, modified, supplemented, waived
or released with respect to any Grantor without the approval of any other
Grantor and without affecting the obligations of any other Grantor hereunder.

SECTION 6.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

-20-



--------------------------------------------------------------------------------

SECTION 6.08 Right of Set-Off. In addition to any rights and remedies of the
Lenders provided by Law, upon the occurrence and during the continuance of any
Event of Default, each Lender and its Affiliates and each L/C Issuer and its
Affiliates is authorized at any time and from time to time, without prior notice
to the Borrower or any other Grantor, any such notice being waived by the
Borrower (on its own behalf and on behalf of each Grantor and its Subsidiaries)
to the fullest extent permitted by applicable Law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other Indebtedness at any time owing by, such Lender and its
Affiliates or such L/C Issuer and its Affiliates, as the case may be, to or for
the credit or the account of the respective Grantors and their Subsidiaries
against any and all Obligations owing to such Lender and its Affiliates or such
L/C Issuer and its Affiliates hereunder or under any other Loan Document, now or
hereafter existing, irrespective of whether or not such Agent or such Lender or
Affiliate shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness. Each
Lender and L/C Issuer agrees promptly to notify the Borrower and the
Administrative Agent after any such set off and application made by such Lender
or L/C Issuer, as the case may be; provided, that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
of each Lender and each L/C Issuer under this Section 6.08 are in addition to
other rights and remedies (including other rights of setoff) that the Collateral
Agent, such Lender and such L/C Issuer may have.

SECTION 6.09 Governing Law; Jurisdiction.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN).

(b) EXCEPT AS SET FORTH IN THE FOLLOWING PARAGRAPH, ANY LEGAL ACTION OR
PROCEEDING ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT
TO THIS AGREEMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, SHALL BE BROUGHT IN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF SUCH STATE (PROVIDED THAT IF NONE OF SUCH COURTS CAN AND WILL
EXERCISE SUCH JURISDICTION, SUCH EXCLUSIVITY SHALL NOT APPLY), AND BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH GRANTOR AND THE COLLATERAL AGENT CONSENTS,
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF
THOSE COURTS. EACH GRANTOR AND THE COLLATERAL AGENT IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR OTHER DOCUMENT RELATED HERETO.

NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE COLLATERAL AGENT MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION (I) FOR
PURPOSES OF ENFORCING A JUDGMENT, (II) IN CONNECTION WITH EXERCISING REMEDIES
AGAINST THE COLLATERAL IN A JURISDICTION

 

-21-



--------------------------------------------------------------------------------

IN WHICH SUCH COLLATERAL IS LOCATED, (III) IN CONNECTION WITH ANY PENDING
BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDING IN SUCH JURISDICTION OR (IV) TO THE
EXTENT THE COURTS REFERRED TO IN THE PREVIOUS PARAGRAPH DO NOT HAVE JURISDICTION
OVER SUCH LEGAL ACTION OR PROCEEDING OR THE PARTIES OR PROPERTY SUBJECT HERETO.

SECTION 6.10 WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS
AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 6.10
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 6.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 6.12 Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Obligations or this Agreement.

SECTION 6.13 Termination or Release.

(a) This Agreement, the Security Interest and all other security interests
granted hereby shall terminate with respect to all Obligations upon the
termination of the Aggregate Commitments and payment in full of all Obligations
(other than (x) obligations under Secured Hedge Agreements not yet due and
payable, (y) Cash Management Obligations not yet due and payable and
(z) contingent indemnification obligations not yet accrued and payable) and the
expiration or termination of all Letters of Credit and any other obligations
(including a guarantee that is contingent in nature).

(b) Upon (i) any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement or any other Loan Document to any Person
other than any other Loan Party, (ii) the effectiveness of any written consent
to the release of the security interest granted hereby in any Collateral
pursuant to Section 10.01 and Section 9.11(a)(iii) of the Credit Agreement,
(iii) with respect to any Collateral owned by a Grantor, upon the release of
such Grantor from its obligations under

 

-22-



--------------------------------------------------------------------------------

the Guaranty pursuant to Section 4.13 of the Guaranty, (iv) any Collateral
subject to the Security Interest granted hereby becoming Excluded Property or
(v) any Collateral subject to the Security Interest granted hereby becoming
Rollover Notes Restricted Property to the extent the grant of a security
interest therein pursuant to the Collateral Documents to secure the Obligations
and/or the Guarantees would create an obligation to grant a Lien therein to
secure any Rollover Notes, the Security Interest in such Collateral shall be
automatically released.

(c) Upon the granting of a security interest in any Collateral to another Person
by a Grantor pursuant to Section 7.01(i) and (o) of the Credit Agreement, the
Collateral Agent agrees to release or subordinate to such security interest
granted to such Person the security interest granted to or held by the
Collateral Agent in such Collateral.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 6.13, the Collateral Agent shall execute and deliver
to any Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 6.13 shall be without recourse to
or warranty by the Collateral Agent.

SECTION 6.14 Additional Grantors. Any Person required to become party to this
Agreement pursuant to Section 6.10 of the Credit Agreement may do so by
executing and delivering a Security Agreement Supplement and/or Security
Agreement Supplement for Intellectual Property and such Person shall become a
Grantor hereunder with the same force and effect as if originally named as a
Grantor herein. The execution and delivery of any such instrument shall not
require the consent of any other Grantor hereunder. The rights and obligations
of each Grantor hereunder shall remain in full force and effect notwithstanding
the addition of any new Grantor as a party to this Agreement.

SECTION 6.15 Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof at any time after and during the
continuance of an Event of Default, which appointment is irrevocable (until
termination of this Agreement in accordance with Section 6.13(a)) and coupled
with an interest. Without limiting the generality of the foregoing, the
Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default and notice by the Collateral Agent to the
Borrower of its intent to exercise such rights, with full power of substitution
either in the Collateral Agent’s name or in the name of such Grantor (a) to
receive, endorse, assign and/or deliver any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the Collateral or
any part thereof; (b) to demand, collect, receive payment of, give receipt for
and give discharges and releases of all or any of the Collateral; (c) to sign
the name of any Grantor on any invoice or bill of lading relating to any of the
Collateral; (d) to send verifications of Accounts Receivable to any Account
Debtor; (e) to commence and prosecute any and all suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect or
otherwise realize on all or any of the Collateral or to enforce any rights in
respect of any Collateral; (f) to settle, compromise, compound, adjust or defend
any actions, suits or proceedings relating to all or any of the Collateral;
(g) to notify, or to require any Grantor to notify, Account Debtors to make
payment directly to the Collateral Agent; and (h) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement, as fully and completely as though the
Collateral Agent were the absolute owner of the Collateral for all purposes;
provided that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become

 

-23-



--------------------------------------------------------------------------------

due in respect thereof or any property covered thereby. The Collateral Agent and
the other Secured Parties shall be accountable only for amounts actually
received as a result of the exercise of the powers granted to them herein, and
neither they nor their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct or that of any of their
Affiliates, directors, officers, employees, counsel, agents or
attorneys-in-fact.

SECTION 6.16 General Authority of the Collateral Agent. By acceptance of the
benefits of this Agreement and any other Collateral Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably (a) to
consent to the appointment of the Collateral Agent as its agent hereunder and
under such other Collateral Documents, (b) to confirm that the Collateral Agent
shall have the authority to act as the exclusive agent of such Secured Party for
the enforcement of any provisions of this Agreement and such other Collateral
Documents against any Grantor, the exercise of remedies hereunder or thereunder
and the giving or withholding of any consent or approval hereunder or thereunder
relating to any Collateral or any Grantor’s obligations with respect thereto,
(c) to agree that it shall not take any action to enforce any provisions of this
Agreement or any other Collateral Document against any Grantor, to exercise any
remedy hereunder or thereunder or to give any consents or approvals hereunder or
thereunder except as expressly provided in this Agreement or any other
Collateral Document and (d) to agree to be bound by the terms of this Agreement
and any other Collateral Documents.

SECTION 6.17 Conflicts; Notes Intercreditor Agreement. Notwithstanding anything
herein to the contrary, the Liens and Security Interest granted to the
Collateral Agent pursuant to this Agreement and the exercise of any right or
remedy by the Collateral Agent hereunder are subject to the provisions of the
Notes Intercreditor Agreement (and any Customary Intercreditor Agreement). In
the event of any conflict between the terms of the Notes Intercreditor Agreement
(or such Customary Intercreditor Agreement, as applicable) and this Agreement,
the terms of the Notes Intercreditor Agreement (or such Customary Intercreditor
Agreement, as applicable) shall govern and control.

[Remainder of Page Intentionally Blank]

 

-24-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

HAWK ACQUISITION INTERMEDIATE

CORPORATION II,

as Initial Grantor

By:  

/s/ Paulo Basilio

  Name: Paulo Basilio   Title: Vice President, Chief Financial Officer and  
           Secretary

HAWK ACQUISITION SUB, INC.,

as Initial Grantor

By:  

/s/ Paulo Basilio

  Name: Paulo Basilio   Title: Vice President and Secretary

H. J. HEINZ COMPANY,

as Initial Grantor

By:  

/s/ Leonard A. Cullo, Jr.

  Name: Leonard A. Cullo, Jr.   Title: Vice President - Treasurer

H. J. HEINZ COMPANY, L.P.,

as Initial Grantor

By:   Heinz GP LLC, its General Partner By:  

/s/ Leonard A. Cullo, Jr.

  Name: Leonard A. Cullo, Jr.   Title: Vice President and Treasurer

H. J. HEINZ FINANCE COMPANY,

as Initial Grantor

By:  

/s/ Leonard A. Cullo, Jr.

  Name: Leonard A. Cullo, Jr.   Title: President

 

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

HEINZ CREDIT LLC, as Initial Grantor By:   /s/ Robert Yoshida   Name: Robert
Yoshida   Title: President, Vice President, Secretary and             Treasurer
HEINZ GP LLC, as Initial Grantor By:  

/s/ Leonard A. Cullo, Jr.

  Name: Leonard A. Cullo, Jr.   Title: Vice President and Treasurer HEINZ
INVESTMENT COMPANY, as Initial Grantor By:  

/s/ Robert Yoshida

  Name: Robert Yoshida   Title: President, Vice President, Secretary,  
          Treasurer and Assistant Treasurer HEINZ MANAGEMENT L.L.C., as Initial
Grantor By:  

/s/ Leonard A. Cullo, Jr.

  Name: Leonard A. Cullo, Jr.   Title: Vice President and Treasurer

 

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

HEINZ PURCHASING COMPANY, as Initial Grantor By:  

/s/ Leonard A. Cullo, Jr.

  Name: Leonard A. Cullo, Jr.   Title: Vice President and Treasurer HEINZ
THAILAND LIMITED, as Initial Grantor By:  

/s/ Leonard A. Cullo, Jr.

  Name: Leonard A. Cullo, Jr.   Title: Vice President and Treasurer HEINZ
TRANSATLANTIC HOLDING LLC, as Initial Grantor By:  

/s/ Robert Yoshida

  Name: Robert Yoshida   Title: President, Vice President, Secretary and
          Treasurer HJH ONE, L.L.C., as Initial Grantor By:  

/s/ Leonard A. Cullo, Jr.

  Name: Leonard A. Cullo, Jr.   Title: President HJH OVERSEAS L.L.C., as Initial
Grantor By:  

/s/ Leonard A. Cullo, Jr.

  Name: Leonard A. Cullo, Jr.   Title: President and Treasurer

 

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

LEA AND PERRINS, INC., as Initial Grantor By:  

/s/ Leonard A. Cullo, Jr.

  Name: Leonard A. Cullo, Jr.   Title: Vice President and Treasurer

NANCY’S SPECIALTY FOODS,

as Initial Grantor

By:  

/s/ Gilbert Schneider

  Name: Gilbert Schneider   Title: President and Chief Executive Officer

HEINZ FOREIGN INVESTMENT COMPANY,

as Initial Grantor

By:  

/s/ Robert Yoshida

  Name: Robert Yoshida  

Title: President, Vice President, Treasurer and

          Secretary

 

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Collateral Agent By:  

/s/ Sarah L. Freedman

  Name: Sarah L. Freedman   Title: Executive Director

 

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

TO THE SECURITY

AGREEMENT

Pledged Equity

 

Grantor

   Issuer    Class of Equity
Interest    Par Value    Certificate
No(s)    Number of
Shares    Percentage of
Outstanding
Shares of the
Same Class of
Equity Interest    Date of
Delivery                                                                        
           

Pledged Debt

 

Grantor

   Debt Issuer    Description of
Debt    Debt
Certificate
No(s)    Final Scheduled
Maturity    Outstanding
Principal
Amount    Date of
Delivery                                                                        



--------------------------------------------------------------------------------

SCHEDULE II

TO THE SECURITY

AGREEMENT

PERFECTION INFORMATION

[see attached]



--------------------------------------------------------------------------------

SCHEDULE III

TO THE SECURITY AGREEMENT

United States Applied for and Registered Intellectual Property

Patents and Patent Applications

 

Registered owner/

Grantor

  

Patent

Title

  

Patent No. or Application No.

                 

Trademark Registrations and Trademark Applications

 

Registered owner/

Grantor

  

Trademark

  

Registration No. or Application No.

                 

Copyrights Registrations

 

Registered owner/

Grantor

  

Title of Work

  

Registration No.

                 



--------------------------------------------------------------------------------

EXHIBIT I

TO THE SECURITY AGREEMENT

FORM OF SECURITY AGREEMENT SUPPLEMENT

SUPPLEMENT NO. [    ] (this “Supplement”), dated as of [                    ],
to the Security Agreement dated as of June 7, 2013 (as amended, supplemented or
otherwise modified from time to time, the “Security Agreement”) among the
Grantors as defined therein, and JPMORGAN CHASE BANK, N.A. (“JPMCB”), as
collateral agent for the Secured Parties (in such capacity and together with its
successors and assigns, the “Collateral Agent”).

A. Reference is made to that certain Credit Agreement dated June 7, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among H. J. HEINZ COMPANY, a Pennsylvania corporation (the
“Borrower”), HAWK ACQUISITION SUB, INC., a Pennsylvania corporation (the
“Initial Borrower”), HAWK ACQUISITION INTERMEDIATE CORPORATION II, a Delaware
corporation (“Holdings”), JPMCB, as administrative agent (in such capacity, the
“Administrative Agent”), and Collateral Agent, each Lender from time to time
party thereto and the other parties party thereto.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Security
Agreement referred to therein.

C. The Grantors have entered into the Security Agreement in order to induce the
Lenders to make Loans and the L/C Issuers to issue Letters of Credit and the
Hedge Banks to enter into the Secured Hedge Agreements. Section 6.14 of the
Security Agreement provides that certain Persons may become Grantors under the
Security Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Person (the “New Grantor”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Grantor under the Security Agreement in order to induce the Lenders to make
Loans and the L/C Issuers to issue Letters of Credit and the Hedge Banks to
enter into Secured Hedge Agreements from time to time under the terms of the
Credit Agreement.

Accordingly, the Collateral Agent and the New Grantor agree as follows:

SECTION 1. In accordance with Section 6.14 of the Security Agreement, the New
Grantor by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Grantor hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Grantor, as security for the payment and performance in
full of the Obligations does hereby create and grant to the Collateral Agent,
its successors and assigns, for the benefit of the Secured Parties, their
successors and assigns, a security interest in and lien on all of the New
Grantor’s right, title and interest in and to the Collateral (as defined in the
Security Agreement) of the New Grantor. Each reference to a “Grantor” in the
Security Agreement shall be deemed to include the New Grantor. The Security
Agreement is hereby incorporated herein by reference.

SECTION 2. The New Grantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity.

 

Exhibit I-1



--------------------------------------------------------------------------------

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of the
New Grantor, and the Collateral Agent has executed a counterpart hereof.
Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic communication (including “.pdf” or “.tif”
files) shall be as effective as delivery of a manually signed counterpart of
this Supplement.

SECTION 4. The New Grantor hereby represents and warrants that (a) set forth on
Schedule I attached hereto is a true and correct schedule of the Pledged
Collateral and (b) set forth under its signature hereto is the true and correct
legal name of the New Grantor, its jurisdiction of formation and the location of
its chief executive office.

SECTION 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Security Agreement.

SECTION 9. The New Grantor agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

[Remainder of Page Intentionally Blank]

 

Exhibit I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor and the Collateral Agent have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.

 

[NAME OF NEW GRANTOR] By:  

 

  Name:   Title: Jurisdiction of Formation: Address Of Chief Executive Office:

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

By:  

 

  Name:   Title:

 

Exhibit I-3



--------------------------------------------------------------------------------

SCHEDULE I

Pledged Equity

 

Grantor

   Issuer    Class of Equity
Interest    Par Value    Certificate
No(s)    Number of
Shares    Percentage of
Outstanding
Shares of the
Same Class of
Equity Interest    Date of
Delivery                                          

Pledged Debt

 

Grantor

   Debt Issuer    Description of
Debt    Debt
Certificate
No(s)    Final Scheduled
Maturity    Outstanding
Principal Amount    Date of
Delivery                                    



--------------------------------------------------------------------------------

EXHIBIT II

TO THE SECURITY AGREEMENT

FORM OF SHORT FORM

INTELLECTUAL PROPERTY SECURITY AGREEMENT1

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “IP Security
Agreement”) dated June 7, 2013, is made by the Persons listed on the signature
pages hereof (collectively, the “Grantors”) in favor of JPMORGAN CHASE BANK,
N.A. (“JPMCB”), as Collateral Agent (the “Collateral Agent”) for the Secured
Parties. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement and the
Security Agreement referred to therein.

WHEREAS, HAWK ACQUISITION INTERMEDIATE CORPORATION II, Delaware corporation
(“Holdings”), HAWK ACQUISITION SUB, INC., a Pennsylvania corporation (the
“Initial Borrower”), H. J. HEINZ COMPANY, a Pennsylvania corporation (the
“Borrower”), JPMCB, as Administrative Agent and Collateral Agent, each Lender
from time to time party thereto and each other party thereto have entered into
the Credit Agreement dated as of June 7, 2013 (the “Closing Date”) (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), pursuant to which the Lenders have severally agreed to make
Loans, the L/C Issuers to issue Letters of Credit and the Hedge Banks to enter
into Secured Hedge Agreements to the Borrowers upon the terms and subject to the
conditions therein.

WHEREAS, in connection with the Credit Agreement, the Grantors have entered into
the Security Agreement dated as of the Closing Date (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”) in order to induce the Lenders to make Loans, the L/C Issuers to
issue Letters of Credit and the Hedge Banks to enter into Secured Hedge
Agreements.

WHEREAS, under the terms of the Security Agreement, the Grantors have granted to
the Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in, among other property, certain intellectual property of the
Grantors, and have agreed as a condition thereof to execute this IP Security
Agreement for recording with the United States Patent and Trademark Office and
the United States Copyright Office.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

SECTION 1. Grant of Security. Each Grantor hereby grants to the Collateral Agent
for the ratable benefit of the Secured Parties a security interest in all of
such Grantor’s right, title and interest in and to the following (the
“Collateral”):

(a) the issued and pending Patents (as defined in the Security Agreement) in the
United States Patent and Trademark Office set forth in Schedule A hereto;

 

1  Note: To be broken out into an individual short-form agreement for patents,
trademarks and copyrights for filing purposes.

 

Exhibit II-1



--------------------------------------------------------------------------------

(b) the registered Trademarks (as defined in the Security Agreement) and
Trademarks for which applications are pending in the United States Patent and
Trademark Office set forth in Schedule B hereto (excluding any Excluded ITU
Application); and

(c) the registered Copyrights (as defined in the Security Agreement) in the
United States Copyright Office set forth in Schedule C hereto.

SECTION 2. Security for Obligations. The grant of a security interest in the
Collateral by each Grantor under this IP Security Agreement secures the payment
of all Obligations of such Grantor now or hereafter existing under or in respect
of the Loan Documents, whether direct or indirect, absolute or contingent, and
whether for principal, reimbursement obligations, interest, premiums, penalties,
fees, indemnifications, contract causes of action, costs, expenses or otherwise.
Without limiting the generality of the foregoing, this IP Security Agreement
secures, as to each Grantor, the payment of all amounts that constitute part of
the secured Obligations and that would be owed by such Grantor to any Secured
Party under the Loan Documents but for the fact that such secured Obligations
are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving a Loan Party.

SECTION 3. Recordation. This IP Security Agreement has been executed and
delivered by the Grantors for the purpose of recording the grant of security
interest herein with the United States Patent and Trademark Office and the
United States Copyright Office. Each Grantor authorizes and requests that the
Register of Copyrights, the Commissioner for Patents and the Commissioner for
Trademarks record this IP Security Agreement.

SECTION 4. Execution in Counterparts. This IP Security Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement.

SECTION 5. Grants, Rights and Remedies. This IP Security Agreement has been
entered into in conjunction with the provisions of the Security Agreement. Each
Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, the Collateral Agent with
respect to the Collateral are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated herein by reference as if
fully set forth herein. In the event of any conflict between the terms of this
IP Security Agreement and the terms of the Security Agreement, the terms of the
Security Agreement shall govern.

SECTION 6. Governing Law. This IP Security Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

SECTION 7. Severability. In case any one or more of the provisions contained in
this IP Security Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and in the Security Agreement shall not in any way
be affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

[Signature Pages Follow]

 

Exhibit II-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this IP Security Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

 

[                                         ], as Initial Grantor By:  

 

  Name:   Title:

 

Exhibit II-3



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Collateral Agent By:  

 

  Name:   Title:

 

Exhibit II-4



--------------------------------------------------------------------------------

SCHEDULE A

United States Patents and Patent Applications

 

Registered owner/

Grantor

  

Patent

Title

  

Patent No. or Application No.

                 

 

Exhibit II-5



--------------------------------------------------------------------------------

SCHEDULE B

United States Trademark Registrations and Trademark Applications

 

Registered owner/

Grantor

  

Trademark

  

Registration No. or Application No.

                 

 

Exhibit II-6



--------------------------------------------------------------------------------

SCHEDULE C

United States Copyright Registrations

 

Registered owner/

Grantor

  

Title of Work

  

Registration No.

                 

 

Exhibit II-7



--------------------------------------------------------------------------------

EXHIBIT III

TO THE SECURITY AGREEMENT

FORM OF SECURITY AGREEMENT SUPPLEMENT

FOR INTELLECTUAL PROPERTY

SUPPLEMENT NO. [    ] (this “Supplement”) dated as of [                    ], to
the Security Agreement dated as of June 7, 2013 (the “Closing Date”) among
certain subsidiaries of HAWK ACQUISITION INTERMEDIATE CORPORATION II from time
to time party thereto and JPMORGAN CHASE BANK, N.A. (“JPMCB”), as Collateral
Agent (the “Collateral Agent”) for the Secured Parties (the “Security
Agreement”).

A. Reference is made to that certain Credit Agreement dated as of June 7, 2013
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among H. J. HEINZ COMPANY, a Pennsylvania corporation (the
“Borrower”), HAWK ACQUISITION SUB, INC., a Pennsylvania corporation (the
“Initial Borrower”), HAWK ACQUISITION INTERMEDIATE CORPORATION II, a Delaware
corporation (“Holdings”), JPMCB, as administrative agent (in such capacity, the
“Administrative Agent”), and Collateral Agent, each Lender from time to time
party thereto and the other parties party thereto, pursuant to which the Lenders
have severally agreed to make Loans, the L/C Issuers to issue Letters of Credit
to the Borrower and the Hedge Banks to enter into Secured Hedge Agreements upon
the terms and subject to the conditions therein.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Security
Agreement referred to therein.

C. In connection with the Credit Agreement, the Borrower, Holdings and the other
Grantors have entered into the Security Agreement in order to induce the Lenders
to make Loans, the L/C Issuers to issue Letters of Credit and the Hedge Banks to
enter into Secured Hedge Agreements. Section 6.14 of the Security Agreement
provides that certain Persons may become Grantors under the Security Agreement
by execution and delivery of an instrument in the form of this Supplement. The
undersigned Person (the “New Grantor”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Grantor
under the Security Agreement in order to induce the Lenders to make Loans, the
L/C Issuers to issue Letters of Credit and the Hedge Banks to enter into Secured
Hedge Agreements from time to time under the terms of the Credit Agreement.

Accordingly, the Collateral Agent and the New Grantor agree as follows:

SECTION 1. In accordance with Section 6.14 of the Security Agreement, the New
Grantor by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Grantor hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. Each reference to
a “Grantor” in the Security Agreement shall be deemed to include the New
Grantor. The Security Agreement is hereby incorporated herein by reference.

SECTION 2. The New Grantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity.

 

Exhibit III-1



--------------------------------------------------------------------------------

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of the
New Grantor, and the Collateral Agent has executed a counterpart hereof.
Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic communication (including “.pdf” or “.tif”
files) shall be as effective as delivery of a manually signed counterpart of
this Supplement.

SECTION 4. The New Grantor hereby represents and warrants that (a) set forth on
Schedule I attached hereto is a true and correct schedule of the Collateral
owned by the New Grantor consisting of (i) issued and pending Patents in the
United States Patent and Trademark Office, (ii) registered Trademarks and
Trademarks for which applications are pending in the United States Patent and
Trademark Office (excluding any Excluded ITU Applications) and (iii) registered
Copyrights in the United States Copyright Office and (b) set forth under its
signature hereto is the true and correct legal name of the New Grantor, its
jurisdiction of formation and the location of its chief executive office.

SECTION 5. The New Grantor hereby grants to the Collateral Agent for the ratable
benefit of the Secured Parties a security interest in all of such Grantor’s
right, title and interest in and to the Collateral, including:

(a) the issued and pending Patents (as defined in the Security Agreement) in the
United States Patent and Trademark Office set forth in Schedule I hereto;

(b) the registered Trademarks (as defined in the Security Agreement) and
Trademarks for which applications are pending in the United States Patent and
Trademark Office set forth in Schedule I hereto (excluding any Excluded ITU
Applications); and

(c) the registered Copyrights (as defined in the Security Agreement) in the
United States Copyright Office set forth in Schedule I hereto.

SECTION 6. The grant of a security interest in the Collateral by the New Grantor
under this Supplement secures the payment of all Obligations of such Grantor now
or hereafter existing under or in respect of the Loan Documents, whether direct
or indirect, absolute or contingent, and whether for principal, reimbursement
obligations, interest, premiums, penalties, fees, indemnifications, contract
causes of action, costs, expenses or otherwise. Without limiting the generality
of the foregoing, this Supplement secures the payment of all amounts that
constitute part of the secured Obligations and that would be owed by such New
Grantor to any Secured Party under the Loan Documents but for the fact that such
secured Obligations are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving a Loan Party.

SECTION 7. Grants, Rights and Remedies. This Supplement has been entered into in
conjunction with the provisions of the Security Agreement. The New Grantor does
hereby acknowledge and confirm that the grant of the security interest hereunder
to, and the rights and remedies of, the Collateral Agent with respect to the
Collateral are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated herein by reference as if fully set forth
herein. In the event of any conflict between the terms of this Supplement and
the terms of the Security Agreement, the terms of the Security Agreement shall
govern.

SECTION 8. The New Grantor authorizes and requests that the Register of
Copyrights, the Commissioner for Patents and the Commissioner for Trademarks and
any other applicable government officer record this Supplement.

 

Exhibit III-2



--------------------------------------------------------------------------------

SECTION 9. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

SECTION 10. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 11. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 12. All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Security Agreement.

SECTION 13. Reimbursement of the Collateral Agent’s expenses under this
Supplement shall be governed by the applicable sections of the Security
Agreement.

[Remainder of Page Intentionally Blank]

 

Exhibit III-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor and the Collateral Agent have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.

 

[NAME OF NEW GRANTOR] By:  

 

  Name:   Title: Jurisdiction of Formation/Incorporation: Address Of Chief
Executive Office:

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

By:  

 

  Name:   Title:

 

Exhibit III-4



--------------------------------------------------------------------------------

SCHEDULE I

TO SUPPLEMENT NO. [    ] TO THE

SECURITY AGREEMENT

United States Applied for and Registered Intellectual Property

United States Patents and Patent Applications

 

Registered owner/

Grantor

  

Patent

Title

  

Patent No. or Application No.

                 

United States Trademark Registrations and Trademark Applications

 

Registered owner/

Grantor

  

Trademark

  

Registration No. or Application No.

                 

United States Copyright Registrations

 

Registered owner/

Grantor

  

Title of Work

  

Registration No.

                 

 

Exhibit III-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

HAWK ACQUISITION INTERMEDIATE CORPORATION II, as Initial Grantor By:  

 

  Name:   Title:

HAWK ACQUISITION SUB, INC.,

as Initial Grantor

By:  

 

  Name:   Title:

H. J. HEINZ COMPANY,

as Initial Grantor

By:  

 

  Name:   Title:

H. J. HEINZ COMPANY, L.P.,

as Initial Grantor

By:  

 

  Name:   Title:

H.J. HEINZ FINANCE COMPANY,

as Initial Grantor

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

HEINZ CREDIT LLC, as Initial Grantor By:  

 

  Name:   Title:

HEINZ GP LLC,

as Initial Grantor

By:  

 

  Name:   Title:

HEINZ INVESTMENT COMPANY,

as Initial Grantor

By:  

 

  Name:   Title:

HEINZ MANAGEMENT L.L.C.

as Initial Grantor

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

HEINZ PURCHASING COMPANY, as Initial Grantor By:  

 

  Name:   Title:

HEINZ THAILAND LIMITED,

as Initial Grantor

By:  

 

  Name:   Title:

HEINZ TRANSATLANTIC HOLDING LLC,

as Initial Grantor

By:  

 

  Name:   Title:

HJH ONE, L.L.C.,

as Initial Grantor

By:  

 

  Name:   Title:

HJH OVERSEAS L.L.C.,

as Initial Grantor

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

LEA AND PERRINS, INC.,

as Initial Grantor

By:  

 

  Name:   Title: NANCY’S SPECIALTY FOODS, as Initial Grantor By:  

 

  Name:   Title:

HEINZ FOREIGN INVESTMENT COMPANY,

as Initial Grantor

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Collateral Agent By:  

 

  Name:   Title: